                Case 18-19441-EPK
   Case 9:20-cv-80239-RLR  DocumentDoc 1626 Filed
                                    2 Entered     02/20/20
                                              on FLSD DocketPage 1 of 1 Page 1 of 1
                                                             02/20/2020
CGFD71 (12/1/15)
                                 UNITED STATES BANKRUPTCY COURT
                                        Southern District of Florida
                                                        www.flsb.uscourts.gov

In re: 160 Royal Palm, LLC                                         Case Number: 18−19441−EPK
                                                                   Chapter: 11
                                                                   County of Residence or Place of Business: West Palm Beach
                                                                   U.S. District Court Case Number:


                                   TRANSMITTAL TO DISTRICT COURT
            Appeal pursuant to 28 U.S.C. § 158, Notice of Appeal and Statement of Election filed on 02/19/2020
            Motion for Leave to Appeal (copy of appeal attached)
            Request to Expedite Appeal attached.
            Motion to Withdraw Reference pursuant to Local Rule 5011−1(C):

                             Contested        Uncontested
            Withdrawal of Reference granted by U.S. District Court
            Report and Recommendation (Motion to Withdraw Reference)


                             The Party or Parties Included in the Record to District Court:

        Appellant/Movant: KK−PB Financial, LLC          Attorney: John K Cunningham,      Attorney: James N Robinson, Esq
                                                        Esq
                                                        200 South Biscayne Blvd #4900     200 South Biscayne Blvd #4900
                                                        Miami, FL 33131                   Miami, FL 33131

        Appellee/Respondent: 160 Royal Palm, LLC        Attorney: Philip J Landau, Esq    Attorney: Eric S Pendergraft, Esq
                                                        2385 NW Executive Center Dr       2385 NW Executive Center Dr
                                                        #300                              #300
                                                        Boca Raton, FL 33431              Boca Raton, FL 33431


        Title and Date of Order Appealed, if applicable: Order Approving Contingency Fee Application for Compensation of
        Shraiberg, Landau & Page, PA. Dated: 02/11/2020

        Entered on Docket Date: 02/11/2020                         Docket Number: 1568



            Designation in Appeal (See Attached)
            Designation in Cross Appeal (See Attached)
            Copy of Docket
            Exhibits:
            Copies of Transcript(s) of Hearing(s) on:

            Respondent's Answer and/or Movant's Reply
           Other: Additional Attorney for Appellant: Fan B. He, Esq, 200 South Biscayne Blvd #4900, Miami, FL 33131.
          Additional Attorney for Appellee: G Eric Brunstad, Jr, Esq, 90 State House Square, Hartford, CT 06103


Dated:2/20/20                                                      CLERK OF COURT
                                                                   By: Martha Ortman
                                                                   Deputy Clerk (561) 514−4100
